Exhibit 10.3

POWER INTEGRATIONS, INC.

EXECUTIVE OFFICER BENEFITS AGREEMENT

THIS EXECUTIVE OFFICER BENEFITS AGREEMENT (the “Agreement”) is made and entered
into as of July 22, 2010 (the “Effective Date”), by and between POWER
INTEGRATIONS, INC., a Delaware corporation, (the “Company”) and SANDEEP NAYYAR
(“Executive”).

RECITALS

A. Executive is an executive officer of the Company and possesses valuable
knowledge of the Company, its business and operations, and the markets in which
the Company competes.

B. The Company draws upon the knowledge, experience and advice of Executive in
order to manage its business for the benefit of the Company’s stockholders.

C. The Board of Directors desires to supplement Executive’s employment
arrangements so as to provide additional compensation and benefits to the
Executive to encourage Executive to continue to devote his attention and
dedication to the Company and to create additional incentives to continue his
employment with the Company.

AGREEMENT

THEREFORE, in consideration of the mutual agreements, covenants and
considerations contained herein, the undersigned hereby agree and acknowledge as
follows:

1. The parties hereby agree to the terms hereof, including the terms set forth
on Exhibit A hereto. Pursuant to Section 1(f) of Exhibit A hereto, Executive
shall first be eligible for the benefits under this Agreement upon the
completion of one year of continuous service as an executive officer of the
Company, unless the Board of Directors or Compensation Committee determines
otherwise.

2. This Agreement may only be modified or amended by a supplemental written
agreement signed by Executive and the Company.

 

1.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this EXECUTIVE OFFICER
BENEFITS AGREEMENT, intending to be legally bound as of the Effective Date.

 

COMPANY:     POWER INTEGRATIONS, INC.     By:  

/s/ Balu Balakrishnan

    Name:   Balu Balakrishnan     Title:   President and CEO    

Date: July 22, 2010

EXECUTIVE:    

/s/ Sandeep Nayyar

    Sandeep Nayyar    

Date: July 22, 2010

   

Address for Notice: Executive’s home address

as reflected in the records of the Company

 

2.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS OF EXECUTIVE OFFICER BENEFITS AGREEMENT

Effective: July 22, 2010

1. Definitions. As used in this Agreement, unless the context requires a
different meaning, the following terms shall have the meanings set forth herein:

(a) “Cause” means:

(i) A material act of theft, dishonesty, fraud, intentional falsification of any
employment or Company records or the commission of any criminal act which
impairs Executive’s ability to perform his/her duties under this Agreement;

(ii) A material improper disclosure of the Company’s confidential, business or
proprietary information by Executive;

(iii) Any action by Executive intentionally causing or expected to cause
material harm to the reputation and standing of the Company, or gross negligence
or willful misconduct in the performance of Executive’s assigned duties (but not
mere unsatisfactory performance); or

(iv) The Executive’s conviction (including any plea of guilty or nolo
contendere) for a felony causing material harm to the reputation and standing of
the Company, as determined by the Company in good faith.

(b) “Change of Control” means:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of (A) the outstanding shares of common
stock of the Company or (B) the combined voting power of the Company’s
then-outstanding securities;

(ii) The Company is party to a merger or consolidation which results in the
holders of voting securities of the Company outstanding immediately prior
thereto failing to continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

(iii) There occurs a change in the Board of Directors of the Company within a
two-year period, as a result of which fewer than a majority of the Directors are



--------------------------------------------------------------------------------

Incumbent Directors. For purposes of this Agreement, an “Incumbent Director” is
any director who is either:

(A) A director of the Company as of January 1, 2007; or

(B) A director who is elected or nominated for election to the Board of
Directors of the Company with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

(iv) The sale or disposition of 50% or more of the Company’s assets (or
consummation of any transaction having similar effect); or

(v) The dissolution or liquidation of the Company.

(c) “Company” shall mean Power Integrations, Inc., and following a Change of
Control, any successor or assign to its business and/or assets that agrees or
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

(d) “Competition” shall mean rendering services for any organization or engaging
in any business directly competitive with the Company or materially contrary or
harmful to the interests of the Company, including, but not limited to
(i) accepting employment with, or serving as a consultant, advisor or in any
other capacity to, the division or other portion of the business of any employer
which competes directly with the Company; (ii) materially acting against the
interest of the Company or (iii) personally recruiting, directly or indirectly,
any person who is then an employee of the Company.

(e) “Good Reason” means the occurrence of any of the following conditions,
without Executive’s written consent, which condition(s) remain(s) in effect 20
days after written notice to the Board from Executive of such condition(s), if
such notice is given within one year of the occurrence of such condition(s):

(i) A material decrease or planned decrease in Executive’s annual salary,
targeted annual incentive bonus or employee benefits following a Change of
Control;

(ii) A demotion, a material reduction in Executive’s position, responsibilities
or duties or a material, adverse change in Executive’s substantive functional
responsibilities or duties, provided, however, that in the event of a Change of
Control, Executive will not be deemed demoted nor his position, responsibilities
or duties materially reduced or his substantive functional responsibilities or
duties materially adversely changed if Executive is responsible for
substantially the same function that Executive had in the Company and such
function and the responsibilities and duties thereof are similar to those of
like situated employees of the acquirer employed in other subsidiaries,
divisions, or units.

(iii) The relocation of Executive’s work place for the Company to a location
more than fifty (50) miles from the current location of Executive’s work place
or a

 

2.



--------------------------------------------------------------------------------

material adverse change in the working conditions or established working hours
which persist for a period of six continuous months; or

(iv) Any material breach of this Agreement by the Company.

(f) “New Executive” means an Executive who has served as an executive of the
Company for fewer than five years. Executive’s service to the Company as an
executive will be deemed to begin upon the date of commencement of employment as
an executive officer or upon the date of promotion to an executive officer
position. A New Executive will be first eligible for the benefits under this
Agreement upon the completion of one year of continuous service as an executive
officer of the Company, unless the Board of Directors or Compensation Committee
determines otherwise.

(g) “Permanent Disability” means that:

(i) The Executive has been incapacitated by bodily injury or disease so as to be
prevented thereby from engaging in the performance of the Executive’s duties;

(ii) Such total incapacity shall have continued for a period of six consecutive
months; and

(iii) Such incapacity will, in the opinion of a qualified physician, be
permanent and continuous during the remainder of the Executive’s life.

(h) “Senior Executive” means an Executive who has served continuously as an
executive of the Company for at least five years. Executive’s service to the
Company as an executive will be deemed to begin upon the date of commencement of
employment as an executive officer or upon the date of promotion to an executive
officer position.

(i) “Termination of Employment” means:

(i) Any termination of employment of the Executive by the Company without Cause;
and

(ii) Any resignation by the Executive for Good Reason.

(j) “Termination of Employment” shall not include any termination of the
employment of the Executive (a) by the Company for Cause; (b) as a result of
Permanent Disability of the Executive; (c) as a result of the death of the
Executive; (d) as a result of the voluntary termination of employment by the
Executive for reasons other than Good Reason; or (e) a Termination Upon Change
of Control.

(k) “Termination Upon Change of Control” means:

(i) Any termination of the employment of the Executive by the Company without
Cause on or within eighteen (18) months after (i) the occurrence of a Change of
Control; or (ii) the date that the person serving as of the Effective Date as
Chief Executive Officer of the company ceases to serve in such office.

 

3.



--------------------------------------------------------------------------------

(ii) Any resignation by the Executive for Good Reason within eighteen
(18) months after (i) the occurrence of a Change of Control or (ii) the date
that the person serving as of the Effective Date as Chief Executive Officer of
the Company ceases to serve in such office.

(l) “Termination Upon Change of Control” shall not include any termination of
the employment of the Executive (a) by the Company for Cause; (b) as a result of
the Permanent Disability of the Executive; (c) as a result of the death of the
Executive; or (d) as a result of the voluntary termination of employment by the
Executive for reasons other than Good Reason.

2. Position and Duties. Executive shall continue to be an at-will employee of
the Company employed in his/her current position at his/her then current salary
rate. Executive shall also be entitled to continue to participate in and to
receive benefits on the same basis as other executive or senior staff members
under any of the Company’s employee benefit plans as in effect from time to
time. In addition, Executive shall be entitled to the benefits afforded to other
employees similarly situated under the Company’s vacation, holiday and business
expense reimbursement policies. Executive agrees to devote the business time,
energy and skill necessary to execute his/her duties at the Company. These
duties shall include, but not be limited to, any duties consistent with his/her
position which may be assigned to Executive from time to time.

3. Acceleration of Vesting of Stock Options Upon a Change of Control. In the
event of a Change of Control, and provided that Executive’s employment with the
Company has not terminated prior to such date, all stock options granted by the
Company to the Executive prior to the Change of Control shall have their vesting
accelerated, such that 25% of the then unvested shares will be deemed vested and
exercisable as of the consummation of the Change of Control. Notwithstanding the
foregoing, if the Change of Control does not require the assumption or
substitution by the acquiring entity (or parent thereof) of all of the Company’s
obligations of the then outstanding stock options, then (i) if Executive is a
New Executive, 50% of the then unvested shares will be accelerated and deemed
vested and exercisable ten (10) days prior to the consummation of the Change of
Control; or (ii) if Executive is a Senior Executive, 100% of the then unvested
shares will be accelerated and deemed vested and exercisable ten (10) days prior
to the consummation of the Change of Control. In the event of a Change of
Control, the Company undertakes to facilitate Executive’s receipt of the
benefits set forth in this section by providing written notice to Executive, at
least ten (10) days in advance of the closing of such transaction, which
(i) indicates the anticipated timing and material economic terms of the
anticipated transaction and (ii) references the Executive’s rights under this
Section 3. The Company shall also provide appropriate option exercise forms and
instructions to assist Executive in exercising his or her rights to acquire
securities of the Company on or prior to the consummation of the Change of
Control. Executive is strongly encouraged to consult with his or her tax and
financial advisor prior to electing to exercise any option pursuant to this
Agreement.

4. Termination Upon Change of Control.

(a) Severance Benefits. In the event of the Executive’s Termination Upon Change
of Control, Executive shall be entitled to the following separation benefits:

 

4.



--------------------------------------------------------------------------------

(i) All salary, accrued but unused vacation earned through the date of
Executive’s termination and Executive’s target bonus for the year in which
termination occurs, prorated through the date of Executive’s termination;

(ii) Within fourteen (14) days of submission of proper expense reports by the
Executive, reimbursement by the Company for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company prior to his termination of employment;

(iii)(i) if Executive is a New Executive, payment of an amount equal to six
(6) months of Executive’s highest annual salary from the Company and 50% of the
Executive’s targeted annual incentive bonus as in effect as of the date of such
termination; or

(ii) if Executive is a Senior Executive, payment of an amount equal to (a) six
(6) months of Executive’s highest annual salary from the Company and 50% of the
Executive’s targeted annual incentive bonus as in effect as of the date of such
termination and (b) up to an additional six (6) months of such salary and 50% of
such bonus until Executive secures new employment

all less applicable withholding, paid in a lump sum within thirty (30) days of
termination of employment; provided that, in the case of
Section 4(a)(iii)(ii)(b) above, the amounts of additional salary and bonus shall
be paid in ratable monthly installments for six months or until Executive
secures new employment, whichever occurs earlier;

(iv) The ability to exercise any and all vested options granted after August 8,
2007 (and any options granted prior to August 8, 2007 only to the extent that
such extension of exercisability would not require the Company to incur a
compensation expense for financial statement purposes) for twelve (12) months
from the date of termination of employment; and

(v) The vesting of all stock options granted by the Company to the Executive and
outstanding immediately prior to such Termination Upon Change of Control shall
have their vesting accelerated, such that (i) if Executive is a New Executive,
50% of the then unvested shares will be deemed vested and exercisable as of the
date of termination of employment; or (ii) if Executive is a Senior Executive,
100% of the then unvested shares will be deemed vested and exercisable as of the
date of termination of employment.

(b) Benefits Continuation.

(i) In the event of Executive’s Termination Upon Change of Control, Executive
shall be entitled to elect continued medical and dental insurance coverage in
accordance with the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, (“COBRA”) and the Company shall pay such
COBRA premiums for (i) six (6) months from the date of termination of
employment, if Executive is a New Executive; or (ii) twelve (12) months from the
date of termination of employment, if Executive is a Senior Executive.
Notwithstanding the above, in the event Executive becomes eligible to be covered
under another employer’s group health plan (other than a plan which imposes a
preexisting condition exclusion unless the preexisting

 

5.



--------------------------------------------------------------------------------

condition exclusion does not apply) during the period provided for herein, the
Company shall cease payment of the COBRA premiums; and

(ii) Executive shall receive the benefits, if any, under the Company’s 401(k)
Plan and other Company benefit plans to which he may be entitled pursuant to the
terms of such plans.

5. Termination of Employment.

(a) Severance Benefits. In the event of the Executive’s Termination of
Employment, Executive shall be entitled to all separation benefits provided in
Section 4(a)(i) and 4(a)(ii) above. In addition, Executive shall be entitled to
six (6) months of Executive’s highest annual salary (with the Company) and 50%
of the Executive’s targeted annual incentive bonus as in effect as of the date
of such termination, all less applicable withholding, paid in a lump sum within
thirty (30) days of termination of employment.

(b) Benefits Continuation.

(i) In the event of Executive’s Termination of Employment, Executive shall be
entitled to elect continued medical and dental insurance coverage in accordance
with the applicable provisions of COBRA and the Company shall pay such COBRA
premiums for six (6) months from the date of termination of employment.
Notwithstanding the above, in the event Executive becomes eligible to be covered
under another employer’s group health plan (other than a plan which imposes a
preexisting condition exclusion unless the preexisting condition exclusion does
not apply) during the period provided for herein, the Company shall cease
payment of the COBRA premiums; and

(ii) Executive shall receive the benefits, if any, under the Company’s 401(k)
Plan and other Company benefit plans to which he may be entitled pursuant to the
terms of such plans.

6. Retirement Benefits.

(a) In order to be eligible for the “Retirement Benefits” described in
Section 6(b) below, the Executive must meet both of the following criteria:

(i) At the time of Executive’s voluntary termination of employment with the
Company (other than in circumstances in which such termination constitutes a
Termination of Employment), the Executive has (1) achieved the age of 50 and
served the Company for at least 15 years; or (2) achieved the age of 55 and
served the Company for at least 10 years; and

(ii) At any time during which the Executive is receiving Retirement Benefits,
the Executive shall not (1) be employed or on contract full time by a third
party (excluding a non-profit organization described in Section 501(c)(3) of the
Code) or (2) engage in Competition. If the Executive engages in either (1) or
(2), then all Retirement Benefits shall terminate immediately and permanently.

 

6.



--------------------------------------------------------------------------------

(b) If both conditions in Sections 6(a)(i) and 6(a)(ii) above are satisfied, the
Executive shall be entitled to receive the following “Retirement Benefits:”

(i) The ability to exercise any and all options granted after August 8, 2007
(and any options granted prior to August 8, 2007 only to the extent that such
extension of exercisability would not require the Company to incur a
compensation expense for financial statement purposes) to the extent such
options are vested as of the date of termination of employment for the earlier
of: (i) the term of the option or (ii) five years; and

(ii) The Company shall pay the Executive’s medical and dental premiums until the
Executive achieves the age of 65 and additionally, if the Executive’s medical
and dental coverage on the date of termination included the Executive’s
dependents, the premiums of such dependents until the Executive achieves the age
of 65, as follows:

(A) COBRA Continuation Coverage. Upon the termination of Executive’s active
employment with the Company, Executive shall be entitled to elect continued
medical and dental insurance coverage in accordance with the applicable
provisions of COBRA and the Company shall pay such COBRA premiums.
Notwithstanding the above, in the event Executive becomes eligible to be covered
under another employer’s group health plan (other than a plan which imposes a
preexisting condition exclusion unless the preexisting condition exclusion does
not apply) during the period provided for herein, the Company shall cease
payment of the COBRA premiums; and

(B) Coverage After COBRA & Prior to Medicare Eligibility. In the event the
Executive is not eligible for Medicare coverage at end of his maximum applicable
COBRA coverage period, then, the Executive shall identify and locate either or
both an individual conversion policy through the insurer providing insurance
coverage in connection with the Company sponsored medical and dental plans
available to active employees (the “Conversion Policy”), and/or a supplemental
individual policy or an individual policy on the open market (the “Individual
Policy”) to be effective upon the termination of his COBRA continuation coverage
so that, when the coverages for Executive provided by the Conversion Policy
and/or the Individual Policy are combined, such coverages provide substantially
similar medical and dental benefits in the aggregate as those provided under the
medical and dental plans sponsored by the Company at such time, or at any time
after the termination of Executive’s employment, for active employees (the
“Comparable Coverage”). The Company shall be responsible for the payment of any
Conversion Policy premiums and/or Individual Policy premiums for the Comparable
Coverage which payment shall not exceed the cost of premiums for medical and
dental coverage for then active employees. Notwithstanding the above, in the
event Executive becomes eligible to be covered under another employer’s group
health plan (other than a plan which imposes a preexisting condition exclusion
unless the preexisting condition exclusion does not apply) during the period
provided for herein, the Company shall cease payment of such premiums; and

(C) Coverage After COBRA & Upon Medicare Eligibility. In the event the Executive
is eligible for Medicare coverage at the end of his maximum applicable COBRA
coverage period, the Executive may identify and locate a Medicare supplemental
policy, which may include, to the extent permitted, the medical and dental plans

 

7.



--------------------------------------------------------------------------------

sponsored by the Company at such time for active employees (the “Company
Plans”), that, when combined with the coverage provided by Medicare (both Parts
A and B), provides Comparable Coverage. If Executive is at such time eligible to
participate under the Company Plans, Executive will be entitled to so
participate; provided that Executive shall be solely responsible for the payment
of any Medicare premiums and/or Medical supplemental policy premiums for the
Comparable Coverage (including, if applicable, any premiums under the Company
Plans). The Company will use commercially reasonable efforts to provide that
Executive will continue to be eligible for coverage under the Company Plans,
unless the Board of Directors or Compensation Committee determines that such
coverage would create an undue burden on the Company.

(D) Taxes. The Executive shall be responsible for any taxes that may be
attributable to or result from the payments made by the Company in accordance
with this Section 6(b)(ii) or receipt of medical and dental benefits
attributable to or result from such payments.

7. Termination of Employment due to Death or Permanent Disability.

(a) In the event of (i) the Executive’s death during his employment with the
Company and the Executive having satisfied the criteria provided at
Section 6(a)(i) as of or prior to the date of his death or (ii) the Executive’s
death during the period while Executive was receiving Retirement Benefits as a
result of compliance with the criteria provided at Section 6(a)(i) and 6(a)(ii),
(1) the Executive’s legal representative or any person empowered to act on his
behalf under his will or under the then applicable laws of descent and
distribution shall be entitled to the extension of the term of stock option
exercisability pursuant to Section 6(b)(i) and (2) the Executive’s dependents,
to the extent applicable, shall be entitled to the medical and dental benefits
pursuant to Section 6(b)(ii)(A)-(D) for that period of time until the Executive
would have achieved the age of 65 if the Executive had lived.

(b) In the event of the Executive’s Permanent Disability during his employment
with the Company and the Executive having satisfied the criteria provided at
Section 6(a)(i), the Executive, and to the extent applicable, his dependents,
shall be entitled to the benefits provided in Section 6(b)(i) and
6(b)(ii)(A)-(D).

8. Payment of Taxes. All payments made to Executive under this Agreement shall
be subject to all applicable federal and state income, employment and payroll
taxes.

9. Parachute Payment. In the event that any of the payments and benefits
provided for in this Agreement or otherwise payable to the Executive in
connection with the Change of Control (collectively, the “Payments”) would
result in a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the amount of such
Payments shall be either: (i) the full amount of the Payments, or (ii) a reduced
amount which would result in no portion of the Payments being subject to the
excise tax imposed pursuant to Section 4999 of the Code (the “Excise Tax”),
whichever of the foregoing amounts, taking into account the applicable federal,
stated and local income tax and the Excise Tax, results in the receipt by the
Executive, on an after-tax basis, of the greatest amount of benefit. Unless the
Company and the Executive otherwise agree in writing, any determination required
under

 

8.



--------------------------------------------------------------------------------

this Section 9 shall be made in writing by independent public accountants
appointed by the Company and reasonably acceptable to the Executive (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. The Company shall bear all costs the
Accountants may reasonably incur in connection with such determination, and the
Company and the Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 9.

10. Exclusive Remedy. The payments and benefits provided for in Section 4 or
Section 5 shall constitute the Executive’s sole and exclusive remedy for any
alleged injury or other damages arising out of the cessation of the employment
relationship between the Executive and the Company. To the extent Executive is
entitled to severance or other benefits upon termination of employment under
this Agreement and any other agreement, the benefits payable under this
Agreement shall be reduced by the amounts paid to Executive under any other such
agreement.

11. Proprietary and Confidential Information. The Executive agrees to continue
to abide by the terms and conditions of any Company’s confidentiality and/or
proprietary rights agreement between the Executive and the Company.

12. Arbitration. Any claim, dispute or controversy arising out of this
Agreement, the interpretation, validity or enforceability of this Agreement or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association in San Jose, California or
elsewhere by mutual agreement. The selection of the arbitrator and the
arbitration procedure shall be governed by the Commercial Arbitration Rules of
the American Arbitration Association. All costs and expenses of arbitration or
litigation, including but not limited to reasonable attorneys fees and other
costs reasonably incurred by the Executive, shall be paid by the Company.
Judgment may be entered on the award of the arbitration in any court having
jurisdiction.

13. Interpretation. Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
California, without regard to such state’s conflict of laws rules.

14. Conflict in Benefits. This Agreement shall supersede all prior arrangements,
whether written or oral, and understandings regarding the subject matter of this
Agreement. To the extent Executive is entitled to severance or other benefits
upon termination of employment under this Agreement and any other agreement,
including any change in control agreement entered into by the Company and the
Executive, the benefits payable under this Agreement shall supersede and replace
any other such agreement. However, this Agreement is not intended to and shall
not affect, limit or terminate (i) any plans, programs, or arrangements of the
Company that are regularly made available to a significant number of employees
of the Company, (ii) the Company’s stock option plans, (iii) any agreement or
arrangement with the Executive that has been reduced to writing and which does
not relate to the subject matter hereof, or (iv) any agreements or arrangements
hereafter entered into by the parties in writing, except as otherwise expressly
provided herein.

 

9.



--------------------------------------------------------------------------------

15. Release of Claims. No severance benefits shall be paid to Executive under
this Agreement unless and until the Executive shall, in consideration of the
payment of such severance benefit, execute a release of claims in a form
reasonably satisfactory to the Company. Notwithstanding the foregoing, the
general release shall not be construed to waive any right to indemnification or
contribution otherwise available to Executive under law or rules of corporate
governance with respect to claims by third parties for actions or omissions in
Executive’s role as an officer of the Company.

16. Successors and Assigns.

(a) Successors of the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
Failure of the Company to obtain such agreement prior to the effectiveness of
any such succession transaction shall be a breach of this Agreement and shall
entitle the Executive to terminate his or her employment with the Company within
three (3) months thereafter and to receive the benefits provided under Section 4
of this Agreement in the event of Termination Upon Change of Control. As used in
this Agreement, “Company” shall mean the Company as defined above and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 16 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

(b) Heirs of Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

17. Notices. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

if to the Company:

 

  

Power Integrations, Inc.

5245 Hellyer Avenue

San Jose, California 95138

Attn: Chief Executive Officer or Chief Financial Officer

and if to the Executive at the address specified on the cover page to this
Agreement. Notice may also be given at such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

18. No Representations. Executive acknowledges that he/she is not relying and
has not relied on any promise, representation or statement made by or on behalf
of the Company which is not set forth in this Agreement.

 

10.



--------------------------------------------------------------------------------

19. Validity. If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby.

20. Consultation with Legal and Financial Advisors. Executive acknowledges that
his Agreement confers significant legal rights, and may also involve the waiver
of rights under other agreements; that the Company has encouraged Executive to
consult with Executive’s personal legal and financial advisers; and that
Executive has had adequate time to consult with Executive’s advisers before
signing this Agreement.

21. Application of Section 409A and Other Limitations.

(a) Extension of Stock Option Exercise Period. Notwithstanding anything to the
contrary in this Agreement, in the event any extended exercise period provided
for in this Agreement shall result in a portion of a stock option becoming
subject to the provisions of Section 409A of the Code, the extended exercise
period of such portion of such stock option shall be automatically shortened to
the minimum extent necessary to prevent such portion of such option from
becoming subject to Section 409A of the Code. In further limitation of any
provisions providing for an extended exercise period, the following provisions
shall apply:

(i) If the stock option was granted pursuant to the 1997 Stock Option Plan, as
amended (the “1997 Plan”) and pursuant to a Change in Control (as defined in the
1997 Plan) substantially all of the stock options outstanding pursuant to the
1997 Plan will be terminated at the effective date of such Change in Control,
any provisions in this Agreement providing for an extended exercise period shall
not apply to such stock option.

(ii) If the stock option was granted pursuant to the 1998 Nonstatutory Stock
Option Plan (the “1998 Plan”) and pursuant to a Change in Control (as defined in
the 1998 Plan) substantially all of the stock options outstanding pursuant to
the 1998 Plan will be terminated at the effective date of such Change in
Control, any provisions in this Agreement providing for an extended exercise
period shall not apply to such stock option.

(iii) If the stock option was granted pursuant to an equity incentive plan
adopted after the date hereof (a “Future Plan”) and, pursuant to the provisions
of the Future Plan, substantially all of the stock options outstanding pursuant
to the Future Plan will be terminated at the effective date of an event or
transaction, any provisions in this Agreement providing for an extended exercise
period shall not apply to such stock option.

(b) Other Benefits. In the event that any benefit provided for under this
Agreement, including but not limited to severance, medical, dental and
retirement benefits, shall fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, the payment of such benefit shall be
accelerated to the minimum extent necessary so that the benefit is not subject
to the provisions of Section 409A(a)(1) of the Code. (The payment schedule as
revised after the application of the preceding sentence shall be referred to as
the “Revised Payment Schedule.”) In the event the payment of such benefits
pursuant to the Revised Payment Schedule would be subject to

 

11.



--------------------------------------------------------------------------------

Section 409A(a)(1) of the Code, the payment of such benefits shall not be paid
pursuant to the Revised Payment Schedule and instead the payment of such
benefits shall be delayed to the minimum extent necessary so that such benefits
are not subject to the provisions of Section 409A(a)(1) of the Code. The Board
of Directors or the Compensation Committee may attach conditions to or adjust
the amounts paid pursuant to this Section 21(b) to preserve, as closely as
possible, the economic consequences that would have applied in the absence of
this Section 21(b); provided, however, that no such condition or adjustment
shall result in the payments being subject to Section 409A(a)(1) of the Code.

 

12.